                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEANDRE BRADLEY,                              )
                                              )
                            Plaintiff,        )
                                              )
vs.                                           )       Case No. 17-cv-0862-MJR-GCS
                                              )
JEFFERY DENNISON,                             )
KAREN SMOOT,                                  )
A. DAVID,                                     )
JOHN BALDWIN,                                 )
and JONATHAN BOTARF,                          )
                                              )
                            Defendants.       )

            ORDER ADOPTING REPORT AND RECOMMENDATION

REAGAN, Chief Judge:

      This is a prisoner civil rights lawsuit filed by Deandre Bradley who currently is

incarcerated at Menard Correctional Center but complains of events occurring while he

was confined at Shawnee Correctional Center. Bradley presents claims of deliberate

indifference to his medical needs, unconstitutional conditions of confinement, and

violation of the Rehabilitation Act and Americans with Disabilities Act. The operative

complaint is Plaintiff’s Second Amended Complaint, filed on December 6, 2018. Four

Defendants answered that complaint on December 17, 2019 – Defendants Dennison,

Smoot, Baldwin and Botarf. A fifth Defendant answered two days later – Defendant

David (whose answer reveals his full name is Dr. Alfonso David).1

      Now before the Court is Defendant David’s April 9, 2018 motion for summary


      1      The Clerk’s Office shall correct the docket sheet to replace “A. David”
      with Dr. Alfonso David.

1|Page
judgment (Doc. 49) based on Plaintiff’s alleged failure to exhaust administrative remedies

before filing this suit. Plaintiff timely opposed the motion, and the Magistrate Judge then

assigned to the case (the Honorable Stephen C. Williams) held a hearing on the motion

on December 4, 2018 and issued a Report and Recommendation (Doc. 96, R&R). The R&R

recommends that the undersigned District Judge deny Defendant David’s summary

judgment motion and find that Plaintiff exhausted his administrative remedies against

David “as to [Plaintiff’s] foot and leg injury” (id., p. 19).

       Objections to the R&R were due December 27, 2018. Defendant David secured an

extension of the objection deadline through February 1, 2019 (see Doc. 104).

That deadline passed three days ago, with neither an objection nor another motion for

extension of the deadline filed. Because no objection was lodged against the R&R, the

undersigned need not conduct de novo review of the R&R. 28 U.S.C. 636(b)(1)(C) (A

judge shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.); Thomas v. Arn,

474 U.S. 140 (1985); Johnson v. Zema Systems Corp., 170 F.3d 734, 741 (7th Cir. 1999);

Video Views Inc., v. Studio 21, Ltd., 797 F.2d 538 (7th Cir. 1986).

       The Court ADOPTS in its entirety Judge Williams' R&R (Doc. 96) and DENIES

Defendant David’s motion for summary judgment (Doc. 49).

       IT IS SO ORDERED.

       DATED February 4, 2019.

                                            s/ Michael J. Reagan
                                            Michael J. Reagan
                                            United States District Judge

2|Page
